Name: Commission Regulation (EEC) No 1000/92 of 22 April 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 105/2723 . 4. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1000/92 of 22 April 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 963/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 668/920, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 23 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No 172, 30. 9 . 1966, p. 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27. O OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 71 , 18 . 3. 1992, p. 21 . O OJ No L 167, 25. 7. 1972, p. 9 . 0 OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 32, 1 . 2. 1992, p. 20. (") OJ No L 102, 16. 4. 1992, p. 38 . O OJ No L 266, 28. 9 . 1983, p. 1 . No L 105/28 Official Journal of the European Communities 23 . 4. 92 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 1 . Gross aids (ECU):  Spain 17,116 17,421 17,421  Portugal 26,196 26,501 26,501  Other Member States 17,116 17,421 17,421 2. Final aids : Seed harvested and processed in : l  Federal Republic of Germany (DM) 40,29 41,01 41,01  Netherlands (Fl) 45,40 46,21 46,21  BLEU (Bfrs/Lfrs) 831,09 845,90 845,90  France (FF) 135,14 137,55 137,55  Denmark (Dkr) 153,70 156,44 156,44  Ireland ( £ Irl) 15,041 15,309 15,309  United Kingdom ( £) 13,465 13,709 13,709  Italy (Lit) 30 149 30 686 30 686 l  Greece (Dr) 3 986,93 4 036,62 4 028,01  Spain (Pta) 2 630,06 2 675,85 2 675,85  Portugal (Esc) 5 549,18 5 612,45 5 612,45 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 4 1st period 5 2nd period 6 1 . Gross aids (ECU):  Spain 18,366 18,671 18,671  Portugal 27,446 27,751 27,751  Other Member States 18,366 18,671 18,671 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,24 43,95 43,95  Netherlands (Fl) 48,72 49,53 49,53  BLEU (Bfrs/Lfrs) 891,79 906,59 906,59  France (FF) 145,01 147,42 147,42  Denmark (Dkr) 164,92 167,66 167,66  Ireland ( £ Irl) 16,140 16,408 16,408  United Kingdom ( £) 14,460 14,703 14,703  Italy (Lit) 32 351 32 888 32 888  Greece (Dr) 4 302,08 4 371,77 4 343,16  Spain (Pta) 2 818,59 2 864,39 2 864,39  Portugal (Esc) 5 810,02 5 873,29 5 873,29 23. 4. 92 Official Journal of the European Communities No L 105/29 ANNEX III Aids to sunflower seed (amounts per 100 kg \ Current 1st period 2nd period 4 5 6 1 . Gross aids (ECU):  Spain 30,364 30,952 30,952  Portugal 37,094 37,682 37,682  Other Member States 18,664 19,252 19,252 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,94 45,32 45,32  Netherlands (Fl) 49,51 51,07 51,07  BLEU (Bfrs/Lfrs) 906,25 934,81 934,81  France (FF) 147,36 152,01 152,01  Denmark (Dkr) 167,60 172,88 172,88  Ireland ( £ Irl) 16,401 16,918 16,918  United Kingdom ( £) 14,677 15,147 15,147  Italy (Lit) 32 876 33 911 33 911  Greece (Dr) 4 333,29 4 478,51 4 446,52  Portugal (Esc) 7 828,04 7 948,94 7 948,94  Spain (Pta) 4 629,78 4 717,49 4 717,49 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when die latter is a country other than the country of production (value of ECU 1) Current 4 1st period 5 2nd period 6 DM 2,049980 2,049090 2,048080 Fl 2,307080 2,305410 2,303790 Bfrs/Lfrs 42,159500 42,127500 42,102000 FF 6,936690 6,935100 6,933750 Dkr 7,939950 7,938320 7,936190 £Irl 0,768770 0,768897 0,769398 £ 0,703504 0,703623 0,703660 Lit 1 540,94 1 543,36 1 545,49 Dr 239,60800 241,35500 243,18100 Esc 175,41100 175,61300 175,86800 Pta 128,69300 128,89300 129,14800